 



Exhibit 10.70
FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
AND CONSENT
     THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND CONSENT (this
“Amendment”), dated as of March 21, 2006, is entered into among WACHOVIA CAPITAL
FINANCE CORPORATION (WESTERN), a California corporation formerly known as
Congress Financial Corporation (Western) (“Agent”), as administrative and
collateral agent for the Lenders party to the Loan Agreement (as defined below)
from time to time (“Lenders”), WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN), a
California corporation formerly known as Congress Financial Corporation
(Western), as a Lender (“Wachovia”), ROCKFORD CORPORATION, an Arizona
corporation (“Borrower Agent”), and AUDIO INNOVATIONS, INC., an Oklahoma
corporation (“AII” and together with Rockford, collectively, “Borrowers”).
RECITALS
     A. Agent, Wachovia, Wachovia Bank, National Association, as arranger, and
Borrowers have previously entered into that certain Loan and Security Agreement
dated March 29, 2004 as amended by the First Amendment to Loan and Security
Agreement and Conditional Default Waiver dated as of June 10, 2004, the Second
Amendment to Loan and Security Agreement dated as of December 30, 2004 and the
Third Amendment to Loan and Security Agreement dated as of August 31, 2005 (the
“Loan Agreement”), pursuant to which Wachovia has made certain loans and
financial accommodations available to Borrowers. Terms used herein without
definition shall have the meanings ascribed to them in the Loan Agreement.
     B. Borrowers now desire that substantially all of the assets of AII be sold
to, and substantially all of the liabilities of AII be assumed by, Advanced
Integration, LLC (“Purchaser”) for the total sale price of $1,750,000, of which
$750,000 will be paid in cash at the closing of such sale and $1,000,000 will be
paid over thirty (30) months following the closing of such sale (the “Sale”).
     C. Borrowers have requested Agent and Wachovia to amend the Loan Agreement
in certain respects and to consent to the Sale, and Agent and Wachovia are now
willing to accommodate such request on the terms and conditions set forth
herein.
     D. Borrowers are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or
Lenders’ rights or remedies as set forth in the Loan Agreement is being waived
or modified by the terms of this Amendment.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



     1. Amendment to Loan Agreement. Section 9.17.1 of the Loan Agreement is
hereby amended and restated to read in its entirety as follows:
“9.17.1 EBITDA. Borrowers and their Subsidiaries, on a consolidated basis, shall
earn EBITDA, calculated as of the last day of each month set forth below on the
basis of the trailing twelve (12) months, of not less then the amount set forth
opposite such month:

          Month   Amount  
February 2006
  $ 3,200,000  
March 2006
  $ 2,400,000  
April 2006
  $ 1,900,000  
May 2006
  $ 2,200,000  
June 2006
  $ 2,300,000  
July 2006
  $ 2,500,000  
August 2006
  $ 2,400,000  
September 2006
  $ 2,300,000  
October 2006
  $ 2,600,000  
November 2006
  $ 3,100,000  
 
       
Each month thereafter
  $ 3,800,000  

For the purposes hereof, ‘EBITDA’ shall mean the net income of Borrowers and
their Subsidiaries determined on a consolidated basis in accordance with GAAP
consistently applied, but excluding any extraordinary or one-time gains, plus
(a) depreciation, amortization and other non-cash charges (to the extent
deducted in the computation of such net income), plus (b) Interest Expense (to
the extent deducted in the computation of such net income), plus (c) charges for
federal, state, local and foreign income taxes (to the extent deducted in the
computation of such income).”
     2. Consent. Agent and Wachovia hereby consent to the Sale and authorize the
transfer of the assets covered thereby to Purchaser free and clear of the
security interests of Agent therein, provided that, (a) Agent shall retain its
security interests in the proceeds of the Sale, (b) any such proceeds received
by Borrowers in cash shall be remitted to Agent in accordance with the Loan
Agreement for application to the Obligations, and (c) any instrument evidencing
the deferred payment of the purchase price shall be duly endorsed and delivered
by Borrowers to Agent in accordance with the Loan Agreement to be held by Agent
as Collateral thereunder. This consent shall apply only to the Sale and not to
any other or further transactions, and except as specifically set forth herein,
Agent and Wachovia reserve and preserve their rights to require the strict
compliance by Borrowers with all of the terms and provisions of the Loan
Agreement and other Financing Agreements.

2



--------------------------------------------------------------------------------



 



     3. Effectiveness of this Amendment. Agent must have received the following
items, in form and content acceptable to Agent, before this Amendment and the
consent provided herein are effective.
          (a) Amendment; Acknowledgement. This Amendment and the attached
Acknowledgement by Guarantors, each fully executed in a sufficient number of
counterparts for distribution to all parties.
          (b) Representations and Warranties. The representations and warranties
set forth herein and in the Loan Agreement must be true and correct.
          (c) Other Required Documentation. All other documents and legal
matters in connection with the transactions contemplated by this Amendment shall
have been delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.
          4. Representations and Warranties. Each Borrower represents and
warrants as follows:
          (a) Authority. Such Borrower has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Financing Agreements (as amended or modified hereby) to
which it is a party. The execution, delivery and performance by such Borrower of
this Amendment have been duly approved by all necessary corporate action and no
other corporate proceedings are necessary to consummate such transactions.
          (b) Enforceability. This Amendment has been duly executed and
delivered by such Borrower. This Amendment and each Financing Agreement (as
amended or modified hereby) is the legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, and is
in full force and effect.
          (c) Representations and Warranties. The representations and warranties
contained in each Financing Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are correct on and as of the date hereof as though made on and
as of the date hereof.
          (d) Due Execution. The execution, delivery and performance of this
Amendment are within the power of such Borrower, have been duly authorized by
all necessary corporate action, have received all necessary governmental
approval, if any, and do not contravene any law or any contractual restrictions
binding on such Borrower.
          (e) No Default. No event has occurred and is continuing that
constitutes an Event of Default.
     5. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the internal
laws of the State of California governing contracts only to be performed in that
State.

3



--------------------------------------------------------------------------------



 



     6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
     7. Reference to and Effect on the Financing Agreements.
          (a) Upon and after the effectiveness of this Amendment, each reference
in the Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.
          (b) Except as specifically amended above, the Loan Agreement and all
other Financing Agreements, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of Borrowers to
Agent and Lenders.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Agent or any Lender under any of the Financing Agreements,
nor constitute a waiver of any provision of any of the Financing Agreements.
          (d) To the extent that any terms and conditions in any of the
Financing Agreements shall contradict or be in conflict with any terms or
conditions of the Loan Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Loan Agreement as modified or amended
hereby.
     8. Integration. This Amendment, together with the other Financing
Agreements, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
     9. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
date first above written.

             
 
                ROCKFORD CORPORATION
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                AUDIO INNOVATIONS, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                WACHOVIA CAPITAL FINANCE     CORPORATION (WESTERN),     as Agent
and as a Lender
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

5



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT BY GUARANTORS
Dated as of March 21, 2006
     Each of the undersigned, being a guarantor (each a “Guarantor” and
collectively, the “Guarantors”) under their Guaranty and Security Agreement
dated March 29, 2004, made in favor of Agent and Lenders (as amended, modified
or supplemented, the “Guaranty”) hereby acknowledges and agrees to the foregoing
Fourth Amendment to Loan and Security Agreement and Consent (the “Amendment”)
and confirms and agrees that the Guaranty is and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects except
that, upon the effectiveness of, and on and after the date of the Amendment,
each reference in the Guaranty to the Loan Agreement (as defined in the
Amendment), “thereunder”, “thereof” or words of like import referring to the
“Loan Agreement”, shall mean and be a reference to the Loan Agreement as amended
or modified by the Amendment. Although Lender has informed Guarantors of the
matters set forth above, and Guarantors have acknowledged the same, each
Guarantor understands and agrees that Lender has no duty under the Loan
Agreement, the Guaranty or any other agreement with any Guarantor to so notify
any Guarantor or to seek such an acknowledgement, and nothing contained herein
is intended to or shall create such a duty as to any advances or transaction
hereafter.
     If any action or proceeding is filed in a court of the State of California
by or against any Guarantor in connection with any of the transactions
contemplated by the Loan Agreement or any document related thereto, the court
shall, and is hereby directed to, make a general reference pursuant to
California Code of Civil Procedure Section 638 to a referee or referees to hear
and determine all of the issues in such action or proceeding (whether of fact or
of law) and to report a statement of decision, provided that at the option of
Lender, any such issues pertaining to a “provisional remedy” as defined in
California Code of Civil Procedure Section 1281.8 shall be heard and determined
by the court.

             
 
                ROCKFORD SINGAPORE CORPORATION
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                ROCKFORD SALES.COM, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

6



--------------------------------------------------------------------------------



 



                  MB QUART SHANGHAI, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

7